DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 recites "ng to a front...".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kufner US D630077 in view of Hoffman US8429879.
Claims 1, 8, and 13. Kufner discloses a tile leveling device comprising: a shaft (2 Fig.1 below - refer to Figure for other elements); 
a base (5) orthogonally coupled to the shaft (Fig.1 below), the base extending to a front of the shaft and the base extending to a rear of the shaft (Fig.1); 
a base to shaft coupling including a frangible breakaway section (7), the base and the shaft being integral prior to frangible separation, the frangible breakaway section, upon breaking, frangibly separating the shaft from the base; 
a first notch (6a) traversing the base toward the front of the shaft, the first notch being subjacent and proximate to the shaft prior to the frangible separation; 
a second notch (6b) traversing the base toward the rear of the shaft, the second notch being subjacent and proximate to the shaft prior to the frangible separation; 
the first notch and the second notch, in combination, providing an I-shape to the base (5, Fig.1); 
a vertical traversing subassembly (10) traversing the shaft, the vertical traversing subassembly configured to exert force against at least one tile by pressing the at least one tile against the base,
but fails to disclose a combination of the first notch and the second notch providing a majority of an area of tile-to-mortar-to-subfloor contact for the leveling device within bounds of the base. 
	Hoffman discloses a base (1600) with a first and second notch (between elements 1612), wherein the first notch providing a majority of an area of tile-to-mortar-to-subfloor contact for the leveling device within bounds of the base. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the base of Kufner with that of Hoffmann to provide a base with less material but superior since it can be used for ceiling and non-flooring applications as taught by Hoffman. 

    PNG
    media_image1.png
    789
    566
    media_image1.png
    Greyscale

Claims 2, 9, and 14. Kufner discloses the shaft further comprises a spacer (10a) extending transversely from the front of the shaft and the rear of the shaft, the spacer configured to position a first tile and a second tile a predetermined distance apart.

Claim 6. Kufner as modified by Raimondi discloses the base having spaced first, second, third, and fourth bars (1614) extending transversely from the shaft, the spaced first and second bars extending to the front of the body and the space third and fourth bars extending to the rear of the body (as shown in Fig.16 of Hoffmann).

Claim 7. Kufner as modified by Raimondi discloses a first crossbar located between the spaced first and second bars and a second crossbar located between the spaced third and fourth bars (Fig.17 of Hoffman).

Claims 3-5, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kufner US D630077 and Hoffman US8429879, further in view of Raimondi WO2011121476. 
Claims 3-5, 10-12, and 15-17. Kufner as modified can be used with two or three or four tiles as shown in Raimondi WO2011121476 (Fig.4). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the apparatus of Kufner with various numbers of tiles as shown in Raimondi for quick installation of tiles absent any unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633